NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEOBARDO JIMENEZ-DOMINGUEZ,                     No.    20-70207

                Petitioner,                     Agency No. A205-274-719

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted December 10, 2020
                              Seattle, Washington

Before: BERZON, MILLER, and BRESS, Circuit Judges.

      Leobardo Jimenez-Dominguez, a native and citizen of Mexico, seeks review

of an order of the Board of Immigration Appeals affirming an immigration judge’s

denial of his application for asylum, withholding of removal, and relief under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252(a)(1),

and we deny the petition.

      1.     Jimenez-Dominguez seeks review of the Board’s denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
withholding of removal based on his membership in two proposed social groups:

(1) his biological family and (2) “property owners in Santo Domingo Yosonama,”

Mexico. Jimenez-Dominguez contends “that he will be extorted, kidnapped, and

killed just like his three cousins . . . because he is a member of their extended

family and because he co-owns property in Santo Domingo Yosonama.” Jimenez-

Dominguez does not claim that he suffered past persecution, so he must

demonstrate “a clear probability of future persecution.” Tamang v. Holder, 598

F.3d 1083, 1094 (9th Cir. 2010). He must also show that the feared persecution has

a nexus to a protected ground. Garay Reyes v. Lynch, 842 F.3d 1125, 1132 n.3,

1136 (9th Cir. 2016).

      Substantial evidence supports the immigration judge’s finding, adopted by

the Board, that Jimenez-Dominguez did not establish a nexus between the feared

persecution and membership in his biological family. Jimenez-Dominguez does

not know who killed his cousins, and he testified that he believed his cousins were

attacked because they owned land—not because they belonged to his biological

family. In addition, members of Jimenez-Dominguez’s immediate family currently

live in Mexico and have not been threatened or subjected to mistreatment. Cf.

Tamang, 598 F.3d at 1094; Santos-Lemus v. Mukasey, 542 F.3d 738, 743 (9th Cir.

2008), abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081

(9th Cir. 2013) (en banc). The record does not contain “direct or circumstantial”


                                           2
evidence sufficient to compel the conclusion that Jimenez-Dominguez will more

likely than not be targeted for persecution on account of his biological family. INS

v. Elias-Zacarias, 502 U.S. 478, 483–84 (1992). Because Jimenez-Dominguez did

not demonstrate a nexus between any threat of harm and his membership in his

biological family, we need not consider the Board’s alternative holding that his

family is not cognizable as a particular social group.

      Substantial evidence also supports the immigration judge’s finding, adopted

by the Board, that Jimenez-Dominguez did not establish a nexus between the

feared persecution and his status as a property owner. Jimenez-Dominguez co-

owns a house in Santo Domingo Yosonama and claims that his home ownership

will enmesh him in a violent dispute in the area over adjoining agricultural lands.

Jimenez-Dominguez does not own agricultural land, however, and did not

demonstrate that his home ownership puts him at risk of future persecution.

Although Jimenez-Dominguez claims that his cousins were threatened and killed

because they were landowners, he does not share that characteristic. See Flores

Rios v. Lynch, 807 F.3d 1123, 1125–26 (9th Cir. 2015) (petitioner, unlike his

father, “did not engage in proselytizing efforts,” so was unlikely to be persecuted

on account of his religion). Nor does the record compel the conclusion that

Jimenez-Dominguez will more likely than not be forced to fight against the rival

town due to his home ownership. See Movsisian v. Ashcroft, 395 F.3d 1095, 1097


                                          3
(9th Cir. 2005). Finally, the Board’s characterization of the proposed social group

as “landowners” rather than “property owners” is immaterial, as the Board

correctly recognized that Jimenez-Dominguez “fears returning to Mexico due to

his ownership of a home,” which lacks a nexus to “the local dispute about

agricultural land.”

      2.     Jimenez-Dominguez seeks protection under the Convention Against

Torture based on his fear of “cartels and criminal groups” and his fear that “he will

be killed like his cousins once he takes up residence in the house he co-owns with

his long-term partner.” To qualify for relief, “an alien must establish that ‘it is

more likely than not that he or she would be tortured if removed to the proposed

country of removal.’” Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir.

2014) (quoting 8 C.F.R. § 208.16(c)(2)). And “the torture must be ‘inflicted by or

at the instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.’” Id. (quoting Zheng v. Ashcroft, 332 F.3d

1186, 1188 (9th Cir. 2003)).

      Substantial evidence supports the Board’s finding that Jimenez-Dominguez

“is not likely to face torture by or at the instigation of or with the consent or

acquiescence of a public official . . . upon repatriation to Mexico.” Jimenez-

Dominguez’s generalized country-conditions evidence is insufficient to

demonstrate that he will more likely than not be tortured with the acquiescence of


                                           4
government officials. Garcia-Milian, 755 F.3d at 1034–35; Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010). And Jimenez-Dominguez’s further

claim that local police failed to properly investigate the death of his cousins is

likewise insufficient to demonstrate government acquiescence. Garcia-Milian, 755

F.3d at 1034.

      3.     Jimenez-Dominguez’s challenge to the agency’s jurisdiction based on

defects in his original notice to appear is foreclosed by our decisions in

Karingithi v. Whitaker, 913 F.3d 1158, 1161–62 (9th Cir. 2019), and Aguilar

Fermin v. Barr, 958 F.3d 887, 893–95 (9th Cir. 2020).

      PETITION DENIED.




                                           5